3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairy suggests or discloses the newly amended limitation set forth on 11/18/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “the cold plate is divided into a plurality of cold plate (CP) zones, and at least one CP zone has a fin density measured in fins per inch (FPI) that is greater than another fin density measured in FPI for at least one other CP zone; the heat sink of the air cooling system comprising a plurality of fins having lengths arranged in a second direction that is transverse the first direction”, in conjunction with the remaining elements. 
Dependent claims 2-10 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 21, no prior art fairly suggests or discloses “the primary heat sink includes a first enclosed vapor chamber with fins extending from the first enclosed vapor chamber, the secondary heat sink includes a second enclosed vapor chamber with fins extending from the second enclosed vapor chamber, the second enclosed vapor chamber is separated and isolated from the first enclosed vapor chamber”, in conjunction with the remaining elements. 
Dependent claims 22-27 are allowable by virtue of their dependency from claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edmunds (U.S publication 2010/0128436 A1) – Discloses an apparatus for cooling a plurality of chips mounted on a substrate, wherein said apparatus includes a combined liquid and air cooling system to cool the chips, wherein the cooling system includes a cold plate having a closed recirculation loop located over said chips and includes a plurality of fins within said cold plate in a first direction and an air cooling system located over the cold plate, wherein said air cooling system includes a heatsink having a plurality of fins in a second direction, but fails to disclose the cold plate is divided into a plurality of cold plate (CP) zones, and at least one CP zone has a fin density measured in fins per inch (FPI) that is greater than another fin density measured in FPI for at least one other CP zone and the heat sink of the air cooling system comprising a plurality of fins having lengths arranged in a second direction that is transverse the first direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835